DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
The reply filed on November 16, 2021 is not fully responsive to the prior Office action because of the following omissions: The election of species requirement set forth three separate elections of species requirements as follows:

The first election of species requirement requires choosing 1a) or 1b).
1.  The manner of etching back the first sidewall (claim 7):
	a) anisotropic dry etch
	b) anisotropic wet etch

The second election of species requirement requires choosing one of: 2c), 2d), and 2e).
2. the manner of etching the second side wall:
	c) isotropic dry etch (claim 13)
	d) isotropic wet (claim 13) 
	e) anisotropic dry etch (specification [0018])

The third election of species requirement requires choosing 3f) or 3g).
3. The manner of etching the third sidewall (disclosed [0095] not presently claimed)
	f) anisotropic dry etch
	g) anisotropic wet etch

Applicant’s response of November 16, 2021 indicated the election 3of the method claims of group I and species 2.
Please select:
	1a or 1b; and,
please select 2c, 2d or 2e; and,
please select 3f or 3g.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716